Name: Commission Regulation (EC) No 1312/2004 of 16 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 17.7.2004 EN Official Journal of the European Union L 245/1 COMMISSION REGULATION (EC) No 1312/2004 of 16 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 16 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 39,9 096 46,2 999 43,1 0707 00 05 052 83,4 999 83,4 0709 90 70 052 80,3 999 80,3 0805 50 10 382 134,1 388 50,8 524 57,4 528 51,6 999 73,5 0808 10 20, 0808 10 50, 0808 10 90 388 83,5 400 106,8 404 86,6 508 74,9 512 89,1 524 83,4 528 74,4 720 74,2 804 91,7 999 85,0 0808 20 50 052 120,3 388 91,7 512 90,4 528 80,3 999 95,7 0809 10 00 052 195,1 999 195,1 0809 20 95 052 270,7 400 297,1 404 303,6 999 290,5 0809 30 10, 0809 30 90 052 162,9 999 162,9 0809 40 05 388 108,3 512 91,6 624 171,0 999 123,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.